Citation Nr: 1642011	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  11-13 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bacterial fungal infection, right foot.  

2.  Whether new and material evidence has been received to reopen a service connection claim for a bacterial fungal infection, left foot.  

3.  Entitlement to service connection for a bacterial fungal infection, left foot.  

4.  Entitlement to an effective date of service connection for posttraumatic stress disorder (PTSD) with major neurocognitive disorder (dementia) and major depressive disorder, earlier than August 19, 2013.  

5.  Entitlement to an effective date of service connection for thoracolumbar strain with moderate degenerative spondylosis at L3, L4, and L5, earlier than August 19, 2013.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran was scheduled for a hearing before the Board in July 2016.  However, he canceled his hearing request in a May 2016 written statement.  Therefore, his hearing request was withdrawn and appellate review may continue. 38 C.F.R. § 20.704 (2015).

The issue of entitlement to service connection for a bacterial fungal infection, right and left feet, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran did not appeal a March 2009 rating decision that denied his claims for service connection for a bacterial fungal infection, left foot, and for a lumbar spine disorder.  

2.  Evidence received since the March 2009 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a bacterial fungal infection, left foot.  

3.  The Veteran submitted a claim for service connection for PTSD and for a lumbar spine disorder on August 19, 2013.  


CONCLUSIONS OF LAW

1.  The March 2009 rating decision that denied the Veteran's claims for service connection for a bacterial fungal infection, left foot, and for a lumbar spine disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  Since the March 2009 rating decision, new and material evidence has been received with respect to the Veteran's claim for service connection for a bacterial fungal infection, left foot.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for an effective date earlier than August 19, 2013 for the award of service connection for PTSD with major neurocognitive disorder and major depressive disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

4.  The criteria for an effective date earlier than August 19, 2013 for the award of service connection for thoracolumbar strain with moderate degenerative spondylosis at L3, L4, and L5, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been received to reopen a service connection claim for a bacterial fungal infection, left foot

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for a bacterial fungal infection of his left foot.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, irrespective of the decision of the RO).  

The Veteran's claim for service connection for a fungal infection of his left foot was most recently denied in a March 2009 rating decision which found that the Veteran did not have a chronic condition as shown in the service treatment records.  The Veteran was notified of this decision and of his appellate rights by letter dated March 26, 2009.  He did not appeal, and no new and material evidence was received within one year of the decision.  Therefore, the March 2009 rating decision became final.  38 U.S.C.A. § 7105.  

In order to reopen the claim, new and material evidence must be received.  38 U.S.C.A. § 5108.  The Veteran submitted a statement in support of his claim in June 2010 and he reported that he had continual flare-ups of fungal bacteria on both of his feet.  VA treatment records show medication prescribed for treatment of a skin disorder of the feet as early as April 2010.



The Veteran was afforded a VA examination in November 2010 for his skin condition.  The VA examiner diagnosed the Veteran with xerosis cutis and noted a significant skin condition on both feet and between his toes.  The examiner stated that at the time of the examiner there was no evidence of either a bacterial or fungal infection of the feet.  

The June 2010 statement by the Veteran is new, as the specific assertion that he experienced flare-ups had not been previously advanced by him.  The foregoing statement also relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim as it tends to indicate that a fungal condition was first present in-service, has continued to flare-up since leaving service, and that no fungal infection was noted on examination because he was not experiencing a flare-up during the examination.  

Accordingly, as the Veteran's statement is presumed credible at this stage (See Justus v. Principi, 3 Vet. App. 510, 513 (1992)), new and material evidence has been received and the claim for service connection for a bacterial fungal infection, left foot, is reopened.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (the requirement that newly submitted evidence raise a reasonable possibility of substantiating the claim is a "low threshold.").  


Earlier effective date claims

The Veteran asserts that an effective date earlier than August 19, 2013 is warranted for the grant of service connection for his psychiatric and low back disorders.  In his October 2011 notice of disagreement (NOD), he reported that the effective date for his PTSD should be December 3, 1999, the date he first received treatment for PTSD.  With respect to his low back, he stated that the RO should have assigned the effective date for his chronic thoracolumbar strain dated back to the date of his original claim that was submitted in October 1976.  For the following reasons, the Board finds that entitlement to earlier effective dates has not been established.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5100; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose. 38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  

The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  Thus, once a previous decision has become final, the earliest effective date of service connection generally is the date of the petition to reopen rather than the date of the initial claim.  See id.  The only exceptions to this rule is when a later grant of service connection is based in whole or in part on newly obtained service department records under certain circumstances, as provided in 38 C.F.R. § 3.156(c), and when the decision is revised or reversed on the basis of clear and unmistakable error (CUE).  

With respect to the date of claim, a specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under VA law.  38 U.S.C.A. §§ 501, 5101 (West 2014); 38 C.F.R. § 3.151 (2015).  Effective prior to March 2015, VA regulation provided that any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155(a) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Such informal claims must identify the benefit sought. 38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. Id. If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim. Id.  Although this regulation is no longer extant, because it was in effect during the pendency of this appeal, it is applicable to the present case.




Also effective prior to March 2015, VA regulation provided, in relevant part, that a report of examination, treatment, or hospital admission by VA will be accepted as the date of receipt of claim for increased benefits when it pertains to a disability for which service connection has previously been established. 38 C.F.R. § 3.157. 

The Veteran's claim for service connection for a low back disorder was most recently denied in a March 2009 rating decision.  At that time, the evidence of record included diagnoses of various low back disorders, including L4-L5 degenerative disc disease with a bulge 2 mm and chronic pain, lumbar strain, and lumbar radiculopathy with small L5-S1 spondylolisthesis.  See Private treatment records received in October 2008.  The Veteran was notified of this decision and of his appellate rights by letter dated March 26, 2009.  He did not appeal, and no new and material evidence was received within one year of the decision.  Also, the grant of service connection for the Veteran's low back disability in April 2014 was not based on newly obtained service department records.  See 38 C.F.R. § 3.156(c).  Although additional service records were submitted following the March 2009 rating decision, these were copies, including of a Medical Board Report, that had already been considered in a December 1977 Board decision that previously denied the claim.  And while the Veteran later submitted an application for correction for his naval record, this request was denied based upon a review of his service treatment records and the corresponding records do not reflect any additional relevant information.  See November 13, 2007 letter from Department of the Army.  Therefore, the March 2009 rating decision is final.  38 U.S.C.A. § 7105.  

The Board notes the Veteran's assertion that the December 1976 rating decision that originally denied his claim for service connection for a low back disorder, as well as the April 2014 rating decision on appeal that assigned an effective date of August 19, 2103, for the award of service connection for both his low back disorder and psychiatric disorder, contain CUE.  However, as the April 2014 rating decision is on appeal and is not a final decision, and because the December 1976 rating decision was subsumed by the December 1977 Board decision, these decisions are not subject to a claim of CUE as a matter of law.  See 38 C.F.R. § 3.105(a) ("[P]revious determinations which are final and binding . . . will be accepted as correct in the absence of clear and unmistakable error) (emphasis added); 38 C.F.R. § 20.1104; see Hazan v. Gober, 10 Vet. App. 511 (1997) (where RO decision was appealed and subsumed in the Board's final decision, an effective date cannot be assigned prior to the date of the Board decision); Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994); Mykles v. Brown, 7 Vet. App. 372 (1995); Olson v. Brown, 5 Vet. App. 430 (1993) (when a determination of the RO is affirmed by the Board, the determination is subsumed by the final appellate decision); see also VAOPGCPREC 14-95.

The Veteran submitted a claim for service connection claim for PTSD and a "L5 dislocated disc in his back" informally on August 19, 2013.  The claims were noted in a Report of General Information (VA Form 21-0820) after he was contacted on the phone by a VA representative.  The claims were later granted in an April 2014 rating decision, and the effective date of the claims was set at August 19, 2013, the date of that informal claim.  There is no claim of record, formal or informal, for service connection for PTSD and/or a psychiatric disorder prior to this date; or for service connection for a low back disorder since the last final denial of that claim in March 2009.  The claims file does not contain any earlier communication from the Veteran indicating intent to claim service connection for PTSD or any psychiatric disorder at any time; or any earlier communication from the Veteran indicating intent to claim service connection for a low back disorder since the final March 2009 rating decision.  

The Veteran submitted documentation with his June 2014 Notice of Disagreement (NOD) showing that he participated in a Vietnam-Era Veteran's Outreach program at Kelly Air Force Base on December 3, 1999.  This document shows that he participated in an outreach program and that he was informed about various counseling offered to Veterans at the San Antonio Vet Center, including counseling for PTSD.  As noted above, under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA or the uniformed services may be accepted as an informal claim for benefits only once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Thus, even assuming that the Veteran sought treatment for PTSD in 1999, such treatment was not preceded by an adjudication of the type cited in 38 C.F.R. § 3.157(b).  As such, any records of earlier VA treatment for a psychiatric disorder would not serve as an informal claim for service connection.  See Crawford v. Brown, 5 Vet. App. 33 (1993).  In this respect, the Board notes that the mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit in question.  See Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Further, as the Veteran is seeking an earlier effective date for service-connected PTSD, the Board notes that although a July 13, 2010 amendment to the PTSD regulation liberalizes, in particular circumstances, the evidentiary standard for establishing an in-service stressor, it is not a liberalizing change for effective date purposes. 38 U.S.C.A. § 5110 (g) (West 2014); 38 C.F.R. § 3.114 (a) (2015); but see Ervin v. Shinseki, 24 Vet. App. 318 (2011).  Rather, the appropriate effective date should be determined under the general rule for effective dates, as applied above. 38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2015).

Accordingly, entitlement to an effective date earlier than August 19, 2013 for an award of service connection for PTSD with major neurocognitive disorder (dementia) and major depressive disorder, and for thoracolumbar strain with moderate degenerative spondylosis at L3, L4, and L5, is denied.  Because the law, and not the facts, is dispositive of the outcome of this issue, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Because the outcome of this case is determined solely as a matter of applicable law rather than by facts that are in dispute, and because no additional development could result in a favorable decision, the notice and assistance provisions of the VCAA do not apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 38 C.F.R. § 3.159(d).  Moreover, because this is a "downstream issue" arising 

from a grant of service connection, any notice errors were moot.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).


ORDER

New and material evidence having been received, the claim for service connection for a bacterial fungal, left foot, is reopened.  

Entitlement to an effective date earlier than August 19, 2013 for the award of service connection for PTSD with major neurocognitive disorder (dementia) and major depressive disorder, is denied.  

Entitlement to an effective date earlier than August 19, 2013 for the award for service connection for a chronic thoracolumbar strain with moderate degenerative spondylosis at L3, L4, and L5, is denied.  


REMAND

While the Board sincerely regrets the delay, the Veteran's service connection claims for a fungal infection of the right and left foot must be remanded for further development to ensure that they are afforded every consideration.  

Regarding the Veteran's fungal infection claims, a VA examination was most recently provided in November 2010 in accordance with VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. § 5103A (West 2002)); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the opinion provided in the November 2010 examination report is not sufficient to make an informed decision on the Veteran's claim for service connection claim for a fungal infection of both feet, and thus a new opinion must be obtained.  See id; see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As noted above, the Veteran reported experiencing flare-ups of a fungal infection on both of his feet which was not addressed on examination.  See June 2010 statement.  Consequently, a new examination is warranted.  

Additionally, the Veteran reported receiving treatment at the VA medical centers (VAMC) Corinth, Texas, South Bexar, Texas, and San Antonio, Texas.  His complete VA treatment records must be associated with the file.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's updated VA treatment records, to include from the Corinth, Texas, South Bexar, Texas, and San Antonio, Texas VA clinics.  

2.  After the above records have been obtained, schedule the Veteran for a VA skin examination of his feet.  The examination should be conducted during an exacerbation or active phase of the skin condition, if possible, in coordination with the Veteran.

If the Veteran has a period of exacerbation of the disability before the VA examination can be scheduled, or if the examination cannot be scheduled in conjunction with an exacerbation, he should be advised of alternative ways to present evidence of the presence of his skin condition, i.e., photographs.

Efforts to schedule the Veteran for an examination during an active period of his skin problem must be documented, and such documentation associated with the claims file.

The entire claims file (i.e. the electronic file) must be made available to the examiner for review.

(a)  The examiner must identify all current skin conditions of the feet found to be active or dormant.  

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current skin condition of the feet had its clinical onset during service or is related to any incident of service, to include the Veteran's in-service infection on his left foot in September 1974.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above instructions, the report must be returned to the examiner for corrective action.

4.  Finally, after the above development and any other development that may be warranted based on additional information or evidence received is completed, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


